UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6261



WILLIAM GILES BATES,

                                            Petitioner - Appellant,

          versus


WARDEN MOATS; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2268-L)


Submitted:   July 13, 1999             Decided:   September 24, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Giles Bates, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Giles Bates appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West     1994

& Supp. 1999).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Bates v. Moats, No. CA-98-2268-L

(D. Md. Dec. 22, 1998).*   We deny Bates’ motions for a bond hearing

and for appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Although the order from which Bates appeals was filed on
December 21, 1998, it was entered on the district court’s docket
sheet on December 22, 1998. December 22, 1998, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2